DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejections of claims 1-2, 4-5, 9-14, and 29-38 under 35 U.S.C. 101 have been withdrawn in light of the applicant’s remarks/amendments. 
The rejections of claims 1-2, 4-5, 9-14, and 29-38 under 35 U.S.C. 112(a) have been withdrawn in light of the applicant’s remarks/amendments. 
The rejections of claims 1-2, 4-5, 9-14, and 29-38 under 35 U.S.C. 103 have been withdrawn in light of the applicant’s remarks/amendments. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 Regarding independent claims 1 and 29, the claims have been amended to further limit the invention and thus overcomes the previous rejections under 101, 112(a), and 103. 
Based on the applicant’s arguments and the amendments, the current claims are allowable over the prior art of record. The features that are allowable over the prior art of record include “wherein a transmit distance between the transmitting antenna and the target and a receive distance between the target and the receiving antenna are less d) ≈ Φ(t)” and “the receive signal is approximated as R(t) ≈ I(t) cos (ωt + Φ(t)) + Q(t) sin (ωt + Φ(t)), where I(t) = cos (4πd/λ), Q(t) = sin (4πd/λ)”. These features describe equations that are used in the signal processing of received signals from the antenna transmit/receive apparatus. This enables the system to provide a signal that can be effectively analyzed to determine diagnostic information about a first and second vibration oscillating throughout the signal acquisition. These vibrations correspond to the respiration rate and heartrate, with the claimed invention providing a more accurate and efficient method/apparatus in determining this clinical data. The current claim limitations incorporate the signal processing “mathematical relationships/formulas” into displayed diagnostic information to a user, which overcomes the previous rejections under 35 U.S.C. 101. The closest prior art devices of record do not disclose the claimed mathematical descriptions of the signal processing and approximation steps. The closes prior art of record include Lin et al. (U.S. Pub. No. 20100198083) teaches to a vital sign monitoring system with equations the most similar to the claimed invention and is one of the closest prior art references. But fails to teach to the approximation of phase noise based on the distance between the antenna and the subject. Droitcour et al. “Range Correlation and I/Q performance benefits in Single-Chip silicon Doppler radars for noncontact Cardiopulmonary monitoring” IEEE Transactions on Microwave Theory and Techniques, 52(3). March 2004. P. 838-848. Teaches to an equation to the phase noise variable equation that is claimed, but does not make the same approximation as in the claimed invention. The prior art references teach to similar devices but do not include the specific calculations or processing steps included in the amended claim limitations. 

“Applicant disagrees. Droitcour recites that "the total distance traveled between the transmitter and d(t) receiver is 2d(t)" (p. 839, col. 2, lines 203). As such, the term d(t)/c does not correspond to "a time period the transmit signal travels from the transmitting antenna to the target and the reflected signal travels from the target to the receiving antenna” as recited in claim 1. Thus, Droitcour does not estimate the transmission distance in the same way. Moreover, Droitcour does not assume that the term  
    PNG
    media_image1.png
    44
    77
    media_image1.png
    Greyscale
 in equation (2) is negligible. Rather, Droitcour approximates the received signal in equation 4 as: 

    PNG
    media_image2.png
    76
    372
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    107
    657
    media_image3.png
    Greyscale
 
art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). 'One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention."' In re Fritch, 972 FG.2d 1260, 1266, 23 USPQ2d 1780, 1784 (Fed. Cir. 1992). Thus, Droitcour does not teach using an equivalent approximation as alleged by the Office Action. 

Other prior art teach to similar vital sign non-contact (radar) measurement systems but fail to teach the allowable subject matter above. These references include:
1.	Horng et al. (U.S. Pub. No. 20140128748) teaches to a motion/vibration sensor that includes a transmit/receive antenna unit with signal processing to determine breathing and heartbeat signal information from an initial received signal. It fails to teach to the use of the specific equations or approximations claimed in the current claim limitations. 
2.	 Ser et al. (U.S. Pub. No. 20110257536) teaches to a waveform Doppler processing system to determine a heartbeat or respiratory rate from a filtered and processed reception signal. 

4.	Gamble et al. (U.S. Pub. No. 20130245437) teaches to using a cardiac and respiratory signal sensing device using an RF signal transmit/reception with a computation and display of heart rate (figure 3). It further teaches to peak detection using the maximum peak of the periodicity to determine heart rate, but does not utilize either the claimed equations or the approximations of variables in the current claims. 
5.	 Petkie et al. (U.S. Pub. No. 20100241009) teaches to a system for determining movement of a target and provides processing in both the in-phase and quadrature component. It teaches to using various oscillation/sinusoidal waveform equations (equations 1-6) but fail to teach to the specific variables or equations in the claimed invention.  
Dependent claims 4-5, 9-13, 31-38, and 43-44 are dependent upon independent claims 1 and 29 and therefore would also be allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.	McMahon et al. (U.S. Pub. No. 20140024917) teaches to a sensor for physiological sensing utilizing non-contact radio frequency pulses and processing a raw motion signal to determine both respiratory and cardiac signals (figure 3). The reference teaches to using I and Q channels to process the sinusoidal signals as in the applicant’s invention, but fails to teach to any of the specific equations in the claims. 
2.	Gamble et al. (U.S. Pub. No. 20130245437) teaches to using a cardiac and respiratory signal sensing device using an RF signal transmit/reception with a computation and display of heart rate (figure 3). It further teaches to peak detection using the maximum peak of the periodicity to determine heart rate, but does not utilize either the claimed equations or the approximations of variables in the current claims. 
3.	 Petkie et al. (U.S. Pub. No. 20100241009) teaches to a system for determining movement of a target and provides processing in both the in-phase and quadrature component. It teaches to using various oscillation/sinusoidal waveform equations (equations 1-6) but fail to teach to the specific variables or equations in the claimed invention.  
4.	 Horng et al. (U.S. Pub. No. 20140128748) teaches to a motion/vibration sensor that includes a transmit/receive antenna unit with signal processing to determine breathing and heartbeat signal information from an initial received signal. It fails to teach to the use of the specific equations or approximations claimed in the current claim limitations. 

6.	 Morgan et al. (U.S. Pub. No. 20090278728) teaches to a Doppler radar signal processing system for determining a respiration and pulmonary signal from a received signal at a Doppler antenna. It fails to teach to the use of the specific equations or approximations claimed in the current claim limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785